--------------------------------------------------------------------------------

EXHIBIT 10.8


 
AGREEMENT
 
This AGREEMENT TO LOCATE SHIPWRECKS (the "Agreement') dated August 25th. 2009
(the "Effective Date"), is entered into by and between Seafarer Exploration,
Corp. and its subsidiaries and affiliates (collectively referred to herein as
"Seafarer" or the "Company") with its chief executive offices located at 14497
North Dale Mabry Highway, Suite 209-N, Tampa, Florida, 33618 and Mark A.
Fleckenstein ("Fleckenstein") with a mailing address of 6769 North FM 51,
Decatur. TX 76234.
 
WHEREAS, Fleckenstein and Seafarer mutually desire that Fleckenstein will
attempt to locate previously undiscovered and undocumented historic shipwrecks
on behalf of Seafarer.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth and other good and valuable consideration, Fleckenstein
and Seafarer hereby agree as follows:
 
Term. The term ("Term") of this Agreement shall commence on the Effective Date
and be in full force and effect until August 25th, 2014 (the "Terntination
Date") unless terminated according to Paragraph 9.
 
Services.Fleckenstein agrees to use his best efforts to locate virgin,
previously undiscovered, undocumented historic shipwrecks on behalf of Seafarer
(the "Services"). Fleckenstein agrees to provide all equipment and accessories
necessary for the performance of the Services. Fleckenstein acknowledges and
agrees that he is not an employee of Seafarer and that his status during the
performance of this Agreement shall be that of an independent contractor.
Fleckenstein represents and warrants to Seafarer that he possesses the skill,
experience, diver certifications, licenses (if required by applicable law) of
the venues where Fleckenstein will be performing the Services, and equipment
necessary to perform the Services contemplated by this Agreement. Fleckenstein
agrees to perform the Services with reasonable care and diligence and in strict
compliance with applicable local, state and federal laws, rules, and
regulations. Fleckenstein agrees to indemnify and forever hold harmless Seafarer
against any expense, costs or payments of any kind, including court costs and
attorney fees, which Seafarer or its insurers may be compelled to make or
expend, or shall become liable for, by reason of any claims, demands that may at
any time be made or brought against Seafarer by any person, governmental agency,
firm or corporation because of the conduct, negligence, and/or errors and
omissions of Fleckenstein including the performance by Fleckenstein of the
Services contemplated under this Agreement.


 
 

--------------------------------------------------------------------------------

 


Recovery Fee. Seafarer will pay Fleckenstien a fee of five percent (5.0%) of any
artifacts that it actually recovers from any previously undiscoverd and
undocumented shipwrecks that Fleckenstein locate (the "Fee"). In order for
fleckenstein to be eligible to receive the Fee all of the following conditions
must be met:
 
Fleckenstein must provide Seafarer with the coordinates of the specific
shipwreck that he locates;
 
The shipwreck must he previously undiscovered, undocumented and be unencumbered
by any prior legal claims; and
 
Seafarer must be able to obtain the exclusive rights and any required federal,
state and local permits to explore and salvage the shipwreck.
 
Furthermore, Fleckenstein will not be eligible to receive the Fee for any
shipwreck that Seafarer locates on its own or that Seafarer is already exploring
and/or salvaging.
 
Expenses. Fleckenstein shall be solely responsible for all of his own expenses
in conjunction with providing the Services under this Agreement.
 
Ownership of Media Rizhts. Fleckenstein agrees that all ancillary media rights,
including but not limited to: publicity, movies, video, television, literary,
and replica rights with respect to any shipwreck located by Fleckenstein under
this Agreement will be the exclusive property of Seafarer.
 
Confidentiality and Non-Disclosure.
 
 Fleckenstein acknowledges that Seafarer is a publicly traded company whose
shares are traded on the Over-the-Counter Bulletin Board under the ticker symbol
SFRX. Fleckenstein has received or may receive in the future material non-public
information from Seafarer. In terms of receiving material non-public information
from Seafarer, Fleckenstein is subject to Regulation FD and any and all
securities laws pertaining to insider trading. Fleckenstein agrees that it will
hold in strict confidence and not disclose to any third (3rd) parties any
material non-public information received from Seafarer. except as approved in
writing by the CEO of Seafarer. Fleckenstein additionally agrees that it will
use the non-public information that it receives from Seafarer for lawful
purposes only.
 
Page 2 of 2
 



 
 

--------------------------------------------------------------------------------

 
 


Fleckenstein shall treat as confidential and will not ever disclose under any
circumstances to any third (3rd) party any information that it becomes aware of
during its business relationship with Seafarer pertaining to but not limited to
any and all of Seafarer's financial information, hank account information,
access codes, investors, shareholder lists, shipwreck site(s), proprietary data,
intellectual properties, agreements, capabilities, specifications, business
strategies, information regarding existing and future technical, business and
marketing plans and product strategies, passwords, and the identity of actual
and potential customers and suppliers (hereinafter collectively referred to as
"Confidential Information"). Confidential information may be written, e-mail,
hard copies of documents, oral, recorded, or contained on tape or on other
electronic or mechanical media.
 
  Fleckenstein represents and warrants that it will not disclose any
Confidential Information whatsoever to any third (3rd) party. Fleckenstein will
be deemed to have been in a fiduciary relationship of confidence with respect to
the Confidential Information disclosed to its by Seafarer, and Fleckenstein
shall hold the Confidential Information in strict confidence and will never
disclose such Confidential Information to any third (3`d) party or to use it for
any purpose other than as specifically authorized by Seafarer in writing.
 
No copies of the Confidential Information shall be retained by Fleckenstein.
 
Seafarer shall be deemed to be the owner of all Confidential 'Information.
 
Fleckenstein specifically acknowledges that the unauthorized disclosure, use or
disposition of such Confidential Information by any third could cause
irreparable harm and significant injury to Seafarer's business which may
be difficult to ascertain. Accordingly, Seafarer shall have the right to an
immediate injunction in the event of any breach of this Agreement involving
confidentiality, in addition to any other remedies that may be available to
Seafarer at law or in equity.


 





Page 3 of 3
 

--------------------------------------------------------------------------------

 
 







 
General Release and Waiver of Claims. Fleckenstein does hereby remise, release,
and forever discharge Seafarer, Seafarer's agents, officers, directors,
consultants, advisors, affiliates, employees. assigns, administrators,
controlling persons and personal representatives, of and from all, and all
manner of, actions, causes of action, suits, proceedings, debts, dues,
contracts, judgments, damages, claims, and demands whatsoever in law or equity,
which Fleckenstein ever had, now has, or which Fleckenstein's heirs, executors,
administrators or personal representatives hereafter can, shall, or may have for
or by reason of any matter, cause, or thing whatsoever arising out of this
Agreement; or in any way arising out of the performance of the Services by
Fleckenstein.
 
Seafarer does hereby remise, release, and forever discharge Fleckenstein, of and
from all, and all manner of, actions, causes of action, suits, proceedings,
debts, dues, contracts, judgments, damages, claims, and demands whatsoever in
law or equity, which Fleckenstein ever had, now has, or which Fleckenstein's
heirs, executors, administrators or personal representatives hereafter can,
shall, or may have for or by reason of any matter, cause, or thing whatsoever
arising out of the performance of the Services by Fleckenstein
 
Construction of Agreement. The parties hereto agree that in construing the terms
of this Agreement, it shall be construed as if prepared by an independent third
(3rd) party.
 
Termination. This Agreement may be terminated at any time by mutual written
consent of Fleckenstein and Seafarer. Upon termination of this Agreement, the
provisions of this Agreement which by their nature have continuing effect shall
survive in effect and continue in effect and shall inure to the benefit of and
be binding upon the parties, their legal representatives, successors, heirs and
assigns.
 
Assionment. Fleckenstein may not transfer, assign, encumber or convey this
agreement to any third (3rd) party without the prior written consent of
Seafarer. Seafarer may assign this agreement, in its sole discretion, to any
other party.
 
Authority. Fleckenstein shall not have any right, power, or authority to create
any obligation, express or implied, or make any representations on behalf of
Seafarer except as Fleckenstein may be expressly authorized by Seafarer in
advance in a writing by Seafarer and then only to the extent of such
authorization.


Page 4 of 4
 

--------------------------------------------------------------------------------

 
 







Independent Contractor. At all times during the Term of this Agreement
Fleckenstein is acting as an independent contractor and is not an officer,
employee, partner, or authorized aaent of Seafarer. As an independent contractor
Fleckenstein will retain sole and exclusive control of the manner in which these
Services are to be performed. As an independent contractor no taxes will be
withheld from Fleckenstein's Fee by Seafarer. Fleckenstein will be solely
responsible for any and all state, local and/or federal tax obligations.
Fleckenstein agrees to hold Seafarer harmless for any expenses, liabilities or
obligations of any type concerning taxes or insurance. This Agreement does not
create an employer-employee relationship, partnership, joint venture, agency or
other such relationship between Seafarer and Fleckenstein.
 
Notices. Any notices required or permitted to be given hereunder shall he in
writing and shall be mailed or otherwise delivered in person at the address of
such Party set forth above or to such other address, as the Party shall have
furnished in writing to the other Party.
 
No Waiver. A waiver by either party of any breach of this Agreement by the other
party shall not be construed as a waiver of any such subsequent breach by such
party of the same or any other provisions of this Agreement. The failure of a
Party to insist upon strict adherence to any term of this Agreement on one or
more occasions will not be considered a waiver or deprive that Party of the
right thereafter to insist upon adherence to that term of any other term of this
Agreement.
 
Partial Invalidity. If any portion of this Agreement shall be held invalid or
void, the remainder of this Agreement shall not be affected but such portion
shall be deemed modified to the extent necessary to render such provision
enforceable under the law, and this Agreement shall remain valid and enforceable
as so modified. In the event that the provision may not be modified in such a
way as to make it enforceable, the Agreement shall be construed as if the
portion so invalidated was not part of this Agreement.
 
Headinas, The headings used in this Agreement are for reference purposes only
and shall not be deemed a substantive part of this Agreement.


Page 5 of 5
 

--------------------------------------------------------------------------------

 
 

 




 
 
  Coverning Law. This Agreement shall be construed under and governed by the
laws of the State of Florida. Both parties agree that the sole venue for
litigation of any dispute arising under this agreement will be in Hillsborough
County. Tampa, Florida.
 
  Advice of Counsel. Each Party Acknowledges that, in executing this Ag,reement,
such Party has had the opportunity to seek the advice of independent legal
counsel, and has read and understood all of the terms and provisions of this
Agreement. This Agreement shall not he construed against any Party by reason of
the drafting or preparation hereof.
 
  Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes and cancels any
prior communications, representations, understandings, and agreements, whether
verbal or in writing, between the parties. No modifications of or changes to
this Agreement shall be binding, nor can any of its provisions be waived, unless
agreed to in writing by the parties.
 
Agreed to and Accepted;
 
Mark A. Fleckenstein
 
 
 
                            
By: /s/ Mark A. Fleckenstein
Mark A. Fleckenstein
 
Individually


 Page 6 of 6
 

--------------------------------------------------------------------------------

 
                                                                          P.

 




 
Seafarer Exploration Corp.
 
 
By: /s/ Kyle Kennedy
Name: Kyle Kennedy
Title: Chief Executive Officer Seafarer Exploration Corp.
 
 
 
 
 
 
 
 
 Page 7 of 7

--------------------------------------------------------------------------------
